DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chidambarrao et al. (Chidambarrao, US 2008/0040697 A1 of record).
Regarding claim 1, Chidambarrao shows a package structure (FIG. 15), comprising: a die (transistor 20, 22 as shown in FIG. 11 and [0057]) ; a first dielectric layer (dielectric layer 96 as shown in FIG.12 and [0061]) covering a bottom surface of the die (transistor 20, 22), the first dielectric layer comprises a first edge portion (edge portion of dielectric layer 96) and a first center portion ( center portion of dielectric layer 96) in contact with the bottom surface of the die (transistor 20, 22), wherein the first edge portion is thicker than the first center portion (see FIG. 12); and a second dielectric layer (dielectric layer 102), disposed on the first dielectric layer (dielectric layer 96) and laterally surrounding the die (see FIG. 12), the second dielectric layer comprises a second edge portion on the first edge portion and a second center portion in contact with a sidewall of the die (see FIG. 12), wherein the second edge portion is thinner than the second center portion ( see FIG. 12); and a conductive terminal (electrode 26), 
Regarding claim 2, Chidambarrao shows a package structure (FIG. 15), wherein the first edge portion of the first dielectric layer (dielectric layer 96) comprises a part laterally aside the die and laterally surrounding the second edge portion of the second dielectric layer (dielectric layer 102 see FIG. 12).  
Regarding claim 3, Chidambarrao shows a package structure (FIG. 15), wherein a sidewall of the second dielectric layer is aligned with a sidewall of the first dielectric layer (see FIG. 12).
Regarding claim 5, Chidambarrao shows a package structure (FIG. 15), wherein the die comprises a conductive pad (contact 70) and a dielectric layer (dielectric layer 120) covering the conductive pad, and the conductive terminal penetrates through the dielectric layer to be electrically connected to the conductive pad (see FIG. 15 and related text).
Regarding claim 7, Chidambarrao shows a package structure (FIG. 15), comprising: a first die (transistor 20 and 22); a dielectric structure (dielectric layer 96), wrapping around sidewalls and a bottom surface of the first die (see FIGs. 12-15), the dielectric structure comprises: a first dielectric layer (dielectric layer 102), covering the bottom surface of the die; and a second dielectric layer (dielectric layer 120), disposed on the first dielectric layer and laterally aside the die, wherein a total thickness variation of the dielectric structure is less than a total thickness variation of the second dielectric layer (See FIG. 15); and a conductive terminal ( electrode 26), disposed over the first die and the dielectric structure, and electrically connected to the first die (see FIG. 15).

Allowable Subject Matter
Claims 4, 6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415.  The examiner can normally be reached on M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ELIAS ULLAH/Primary Examiner, Art Unit 2893